Citation Nr: 0202462	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-23 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for scars, 
residuals of shrapnel wounds of the left thigh.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to July 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for scar residuals of a shrapnel wound of 
the left thigh, and assigned a noncompensable evaluation for 
this disability.  The veteran disagrees with the assigned 
rating. 

In written and oral statements on appeal, including before 
the undersigned at a hearing in December 2001, the veteran 
referred to a claim for reimbursement of the cost of private 
medical treatment incurred in May 2000.  (See December 13, 
2001 hearing transcript, page 3.)  This matter has not been 
developed for appellate consideration, and is referred to the 
RO for appropriate action.  


FINDING OF FACT

The veteran's scars of the left thigh are manifested by 
soreness, tenderness and tissue loss.


CONCLUSION OF LAW

An initial rating of 10 percent for scars, residuals of a 
shrapnel wound of the left thigh, is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran, and has enhanced its duty to assist a veteran in 
developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000)(codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001)).  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., Hensley 
v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is 
of the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO provided the veteran with an examination 
in relation to his shrapnel wound.  

The record discloses that the September 2000 rating decision 
provided the veteran with the reasons and bases for the 
assignment of a noncompensable rating for the residuals of 
his service-connected shrapnel wound.  The October 2000 
statement of the case and the April 2001 supplemental 
statement of the case provided the veteran with the 
applicable criteria for a scar, which showed the symptoms for 
higher evaluations.  These notification letters were sent to 
the veteran's latest address of record.  These notifications 
were not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


Factual background

The service medical records disclose that the veteran 
sustained a penetrating missile wound, gunshot, of the left 
thigh in June 1951.  There was no nerve or artery 
involvement.  There was a retained foreign body, metallic, in 
the left thigh.  The wound was apparently subsequently 
debrided.  

The veteran submitted a claim for service connection for the 
gunshot wound residuals in May 2000.

Private medical records show that the veteran was seen in May 
2000 with a history of a shrapnel injury to the left leg in 
service.  The veteran stated that it was in the posterior 
lateral aspect of the thigh.  He noted a knot and some pain, 
and related that the pain had been getting progressively 
worse.  It was indicated that there was no purulent drainage 
or discharge from the site.  Three foreign bodies were 
excised.  The pathology report reflects a diagnosis of 
foreign body (metallic fragments) from the left thigh.

The veteran was afforded a VA examination in August 2000.  He 
complained of soreness of the left thigh, and stated that he 
could not walk a long distance.  There was no significant 
pain.  He maintained that there had been no change in his 
condition since it happened, but felt that the fragment had 
moved.  An examination of the left thigh revealed four scars.  
One was two inches long vertically aligned, near the back of 
the knee.  There was mild tenderness, but no adhesions.  
There was no tissue loss or disfigurement.  It was somewhat 
dark in color.  A second scar, 1.5 inches, appeared to be 
surgically produced at the anterior lower thigh.  It was 
nontender and there were no adhesions or disfigurement.  This 
scar was also of dark color.  A third scar was a one-inch 
diameter circular scar, located on the medial side of the 
thigh.  There was mild tissue loss.  There was no tenderness, 
disfigurement or adhesions.  The fourth scar was 0.5 inches 
in diameter on the lateral side of the thigh.  It was 
nontender and mildly dark colored.  There were no adhesions, 
and it was not disfiguring.  Range of motion of the knee was 
full.  X-ray studies of the left thigh were normal, and 
revealed no evidence of any metallic foreign particles in the 
soft tissue.  The diagnosis was history of shrapnel injury on 
the left thigh with multiple residual scars.  There was no 
evidence of metallic foreign body in the soft tissue.  

The veteran provided testimony before the undersigned Member 
of the Board in December 2001 consistent with the 
aforementioned clinical reports.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for the left thigh 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

There is no dispute that the veteran has several scars on his 
left thigh from the wound he received in service.  The recent 
VA examination demonstrated that one scar was mildly tender, 
and there was some tissue loss associated with another scar.  
In light of these findings, and the veteran's complaints of 
soreness, the Board finds that, resolving all reasonable 
doubt in his favor, a 10 percent evaluation is warranted for 
the residuals of his shrapnel wound.  Since there is no 
limitation of motion of the knee, there is no basis on which 
a higher rating may be assigned.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  


ORDER

A 10 percent evaluation for scars, residuals of a shrapnel 
wound of the left thigh, is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

